Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to amendment filed on 9/21/2021. Claims 1, 12 and 16 are independents. Claims 1, 12 and 16 are amended. Claims 1-20 are currently pending.

Response To Arguments
Rejection to claims 12-15 under 35 U.S.C. 101 is withdrawn, in view of amendment.
Rejection to claims 1-20 under 35 U.S.C. 101 is withdrawn, in view of amendment.
Applicant’s amendment seems to overcome the prior art of record. However, upon a round of search, a ground of rejection is given. 

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kamal et al. (US 20190261169 A1), hereinafter Kamal, in view of Tussy (US 20190311102 A1), further in view of Geusz et al. (US 10855674 B1), hereinafter Geusz.

Regarding claims 1, 12 and 16, Kamal teaches a method, comprising:
In response to a user attempt to access a given resource (FIG. 4 and para. 0052, through the communication device 140, the user accesses and attempts to login to a website, at 402 (e.g., via the mobile application 318 or otherwise, etc.)), identifying at 
 determining if the at least one rule (FIG. 4 and para. 0023, the IAMH 102 is configured to use a fraud score to decide how to handle consumer authentication related to such requests) and the at least one allowed verifiable claim (FIG. 4 and para. 0053, IDP 110 verifies the incoming claims, at 414 (e.g., including one or more aspects of the digital identity of the user, etc.)) are satisfied based on an evaluation of the verifiable claim (FIG. 4 and para. 0023 and 0053, IDP 110 verifies the incoming claims); and
automatically allowing the user to access the given resource in response to the at least one rule is satisfied (FIG. 4 and para. 0023, If the fraud score satisfies a threshold (e.g., the fraud score is high, etc.), the IAMH 102 may be configured to decide to provide frictionless, risk-based authentication of the user without promoting the user for any explicit authentication. FIG. 4 and para. 0053, IDP 110 verifies the incoming claims, at 414 (e.g., including one or more aspects of the digital identity of the user, etc.));
wherein the method is performed by at least one processing device comprising a processor coupled to a memory (para. 0036, computing device 200 includes a 
Kamal does not explicitly disclose allowed issuer of an allowed verifiable claim; determining the at least one allowed issuer are satisfied. However, in an analogous art, Tussy teaches allowed issuer of a allowed verifiable claim (para. 0237, the root identity profile may comprise an image or other biometric reading from a customer that was captured and verified in a bank branch, from a OMV file, or from another authorized and trusted source); determining the at least one allowed issuer are satisfied (FIG. 16 and 17, para. 0239 and 0240, The device is considered trusted because the biometric information collected at the device is verified by a trusted institution such as a bank or government agency. A root identity profile is established in step 1703 that comprises the biometric information from the trusted device and links the biometric information to a user identity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Kamal and Tussy because there is a need for reliable, cost-effective, and convenient method to authenticate users attempting to log in to, for example, a user account (Tussy, para. 0004).
The combination of Kamal and Tussy does not explicitly disclose the verifiable claim comprises a cryptographically signed attestation with respect to at least one characteristic of the user. However, in an analogous art, Geusz teaches the verifiable claim comprises a cryptographically signed attestation with respect to at least one characteristic of the user (col2 ln28-50, computing device accesses a (signed) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Kamal, Tussy and Geusz because it would take advantage of certificate verification and/or user authentication. (Geusz, col1 ln62-col2 ln15).


Regarding claim 2, the combination of Kamal, Tussy and Geusz teaches all of the limitations of claim 1, as described above. Kamal further teaches preventing the user from accessing the given resource if one or more of the at least one rule and the at least one allowed issuer are not satisfied (FIG. 1 and para. 0052, if the user's requested action is in violation of the determined policy, the IAMH 102 may simply provide a decline to the user).

Regarding claim 3, the combination of Kamal, Tussy and Geusz teaches all of the limitations of claim 1, as described above. Kamal further teaches wherein one or more of the at least one rule are obtained (FIG. 4 and para. 0023, the IAMH 102 is 
In addition, Tussy teaches wherein one or more of the at least one allowed issuer are obtained by scanning a Quick Response code associated with the given resource (para. 0127, the user may have a device code from logging in on another device, or may use the camera to scan QR code or other such code to pair the device to their user account).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Kamal and Tussy because there is a need for reliable, cost-effective, and convenient method to authenticate users attempting to log in to, for example, a user account (Tussy, para. 0004).

Regarding claims 4, 13 and 17, the combination of Kamal, Tussy and Geusz teaches all of the limitations of claims 1, 12 and 16, as described above. Kamal further teaches wherein the at least one rule specifies a threshold for at least one data item obtained from the at least one allowed issuer (para. 0023, the IAMH 102 is configured to use a fraud score to decide how to handle consumer authentication related to such requests. If the fraud score satisfies a threshold (e.g., the fraud score is high, etc.), the IAMH 102 may be configured to decide to provide frictionless, risk-based authentication of the user without promoting the user for any explicit authentication).

Regarding claim 5, the combination of Kamal, Tussy and Geusz teaches all of the limitations of claim 4, as described above. Kamal further teaches wherein the at least one data item is obtained from the at least one allowed issuer using one or more of a (i) smart wallet that prefetches the at least one data item using learned behavior of the user; and (ii) a publication-subscription model (para. 0023, the IAMH 102 Is configured to use a fraud score to decide how to handle consumer authentication related to such requests).

Regarding claim 6, the combination of Kamal, Tussy and Geusz teaches all of the limitations of claim 1, as described above. Kamal further teaches wherein the given resource comprises one or more of a device, a software application and an account (FIG. 1 and para. 0052, the user accesses and attempts to login to a website, at 402 (e.g., via the mobile application 318 or otherwise, etc.)).
 
Regarding claim 7, the combination of Kamal, Tussy and Geusz teaches all of the limitations of claim 1, as described above. Kamal further teaches wherein the at least one policy is stored by at least one policy hub (FIG. 1 and para. 0026, a policy manager 118 for enforcing the policies associated with the IAMH 102, whereby the policy manager 118 may be configured to define role based access control for tenants, to define user profiles and access privileges, and/or to define rules for access tokens for digital service).

Regarding claim 8, the combination of Kamal, Tussy and Geusz teaches all of the limitations of claim 7, as described above. Kamal further teaches wherein a plurality of the at least one policy hub is organized in a hierarchical structure, such that a given one of a plurality of the at least one policy is applied to the given resource in a predictable manner (FIG. 1 and para. 0020 and 0028, the primary IAMH 102 is configured to instantiate and/or create secondary hubs (or subsidiary/sub-hubs) that are dedicated to specific ones of the regions and located in those regions. In particular, the illustrated system 100 includes two secondary hubs 134 and 136, each of which is instantiated and/or created by the IAMH 102, and each of which is coupled to and/or in communication with the IAMH 102 and also the IDP 108 and the IDP 110, respectively).

Regarding claim 9, the combination of Kamal, Tussy and Geusz teaches all of the limitations of claim 1, as described above. Kamal further teaches wherein the determining is performed by one or more of at least one device (FIG. 1 and 4, para. 0053, IDP 110 verifies the incoming claims, at 414 (e.g., including one or more aspects of the digital identity of the user, etc.), and (optionally) provides outgoing claims (e.g., results of the verification, etc.)) associated with the given resource and a hosted claims verification service (FIG. 4 and para. 0022 and 0054, user attempts to access a secure resource (e.g., account data, etc.) associated with the relying party 106, upon access to the website (or mobile application). To do so, the user provides the authentication token and one or more outgoing claims (e.g., the fraud score, etc.) to access the secure resource, at 432, whereupon the relying party 106 checks the claims, at 434, and checks the token, at 436, with the IAMH 102).

Regarding claims 10, 15 and 19, the combination of Kamal, Tussy and Geusz teaches all of the limitations of claim 1, as described above. Kamal further teaches wherein the at least one policy is defined by presenting a plurality of approved issuers (FIG. 2 and para. 0038, the computing device 200 also includes an output device 206 that is coupled to (and in communication with) the processor 202. The output device 206 outputs information (e.g., prompts to provide biometrics, etc.)) for selection as part of the at least one policy (para. 0022, communicate policies and exchange claims with the IAMH 102 for user authentication and/or authorization (e.g., claims such as name, mailing address, age, social security number, etc.)).

 Regarding claims 11 and 20, the combination of Kamal, Tussy and Geusz teaches all of the limitations of claims 1 and 16, as described above. Kamal further teaches wherein a collection of the verifiable claim is delegated to at least one user device (FIG. 1 and para. 0052, The relying party 106, through the website, at the communication device 140 then captures the claims, at 408 (e.g., via the input device 208 of the communication device 140, etc.), from the user and communicates the claims, at 410, to the IAMH 102).

Regarding claims 14 and 18, the combination of Kamal, Tussy and Geusz teaches all of the limitations of claims 12 and 16, as described above. Kamal further teaches wherein the at least one policy is stored by at least one policy hub (FIG. 1 and para. 0026, a policy manager 118 for enforcing the policies associated with the IAMH .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHU CHUN GAO whose telephone number is (571)270-5999. The examiner can normally be reached on Monday - Thursday 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHU CHUN GAO/Examiner, Art Unit 2437 

/MENG LI/Primary Examiner, Art Unit 2437